Case 1:19-cv-00293-PAB-STV Document 104 Filed 12/16/20 USDC Colorado Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00293-PAB-STV

  GILBERT T. TSO,

        Plaintiff,

  vs.

  REBECCA MURRAY (a.k.a. Tso), individually;
  TANYA AKINS, individually;
  SHERR PUTTMANN AKINS LAMB P.C., a law firm;
  JEANNIE RIDINGS, individually;
  KILILIS RIDINGS & VANAU, P.C., a law firm;
  RUSSELL MURRAY, individually;
  DENA MURRAY, individually;
  JOANNE JENSEN, individually;
  RICHARD F. SPIEGLE, Psy.D., individually;
  ELIZABETH A. STARRS, individually;
  DAVID P. BRODSKY, individually;
  CHARLES D. JOHNSON, individually;
  ROSS B.H. BUCHANAN, individually and official capacities;
  DAVID H. GOLDBERG, individually;
  MONICA JACKSON, individual and official capacity;
  LARA DELKA, individual and official capacity;
  CHRISTIAN MADDY, individual and official capacity;
  JENNIFER ADELMANN, individual and official capacity;
  DON MARES, official capacity;
  BARRY PARDUS, official capacity;
  MICHAEL DIXON, official capacity;
  CYNTHIA COFFMAN, official capacity;
  19TH JUDICIAL DISTRICT CIRCUIT COURT, LAKE CO., IL;
  2ND DISTRICT COURT, DENVER COUNTY, CO;
  DENVER DEPT. OF HUMAN SERVICES;
  COLORADO DIVISION OF MOTOR VEHICLES; and
  CITY AND COUNTY OF DENVER

        Defendants


              RESPONSE TO PLAINTIFF’S MOTION FOR SUBPOENA AND
                        IN CAMERA REVIEW (ECF NO. 102)
Case 1:19-cv-00293-PAB-STV Document 104 Filed 12/16/20 USDC Colorado Page 2 of 7




     Defendant Richard F. Spiegle, Psy.D., by and through undersigned counsel, hereby submits

  the following Response to Plaintiff’s Motion for Subpoena and In Camera Review (ECF No.

  102) pursuant to Fed. R. Civ. P. 62.1 and Fed. R. Civ. P. 60(b)(2) and 60(b)(6). For the reasons

  stated herein, Plaintiff’s motion should be denied.


                                            ARGUMENT

           I.    PLAINTIFF’S REQUEST WILL NOT RESULT IN THE INTRODUCTION
                 OF NEW INFORMATION THAT IS MATERIAL OR THAT WOULD
                 CHANGE THE OUTCOME OF THIS CASE.

     This case is currently before the Tenth Circuit Court of Appeals (Case No. 20-1142). In

  Plaintiff’s motion, Plaintiff seeks an “indicative ruling” from this Court granting him authority to

  serve a subpoena on the Colorado Department of Regulatory Agencies (“DORA”) for, among

  other things, all records relating to DORA Case No. 2020-5533.

     Rule. 62.1 of the Federal Rules of Civil Procedure provides that “[i]f a timely motion is made

  for relief that the court lacks authority to grant because of an appeal that has been docketed and

  is pending, the court may: (1) defer considering the motion; (2) deny the motion; or (3) state

  either that it would grant the motion if the court of appeals remands for that purpose or that the

  motion raises a substantial issue.”

     Relief under Rule 60(b) "is extraordinary and may only be granted in exceptional

  circumstances." LaFleur v. Teen Help, 342 F.3d 1145, 1153 (10th Cir. 2003). Thus, "[a] plaintiff

  must overcome a higher hurdle to obtain relief from a post-judgment motion than on direct

  appeal from a judgment." Id. To be eligible for relief under Rule 60(b)(2), the moving party must

  show: (1) the evidence was newly discovered since the trial; (2) the moving party was diligent in

  discovering new evidence; (3) the newly discovered evidence was not merely cumulative or


                                                   2
Case 1:19-cv-00293-PAB-STV Document 104 Filed 12/16/20 USDC Colorado Page 3 of 7




  impeaching; (4) the newly discovered evidence is material; and that a new trial with the newly

  discovered evidence would probably produce a different result. Dronsejko v. Thornton, 632 F.3d

  658, 670 (10th Cir. 2011) (quotation omitted).

         Here, again, the fundamental issue with Plaintiff’s motion is that it seeks relief for the

  discovery of information that is neither material to this matter nor would have the effect of

  producing a different result. The operative Complaint on appeal was dismissed pursuant to,

  among others, Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. The RICO

  claim asserted in Plaintiff’s first claim for relief was subject to dismissal based on this Court’s

  finding that he did not allege facts that support a plausible RICO claim. In particular, this Court

  correctly held that the injuries alleged by Plaintiff, that related to the litigation of his domestic

  relations proceedings in state court, were not the result of “racketeering activity” within the

  meaning of RICO. (See ECF 90 at 12). Moreover, Plaintiff’s claims further failed on

  jurisdictional grounds because the alleged predicate acts for his RICO claim would implicate

  Rooker-Feldman. Id. (citing Tal v. Hogan, 453 F.3d 1244, 1262 n.19 (10th Cir. 2006) (holding

  that an alleged predicate act that cannot be considered “without calling into question the validity

  of the state court judgment” is precluded by Rooker-Feldman). Likewise, with respect to

  Plaintiff’s remaining RICO claims, this Court found that Plaintiff failed to offer any legal basis

  to conclude his claims were also not barred by the Rooker-Feldman doctrine.

     The information now sought in Plaintiff’s motion, is not material to any of these issues.

  Regardless of the substance of any information within the DORA file for Case No. 2020-5533,

  the underlying facts that resulted in the dismissal of Plaintiff’s Complaint remain the same. None

  of the conduct alleged by Plaintiff can be construed as racketeering activity. Furthermore, to the

  extent Plaintiff’s RICO claims remain premised upon the alleged litigation conduct that calls into

                                                   3
Case 1:19-cv-00293-PAB-STV Document 104 Filed 12/16/20 USDC Colorado Page 4 of 7




  question the validity of the state court’s Support Order, his claims are clearly barred by Rooker-

  Feldman. Consequently, any information obtained by Plaintiff in the subpoena he seeks through

  the Motion will not alter the outcome of this case, and, therefore, should be denied.

          II.    DORA CASE NO. 2020-5533 HAS BEEN DISMISSED. PLAINTIFF’S
                 MOTION SHOULD BE DENIED BECAUSE ALL RECORDS AND
                 INFORMATION THAT RELATE TO THE STATE BOARD OF
                 PSYCHOLOGIST EXAMINERS REVIEW IS CONFIDENTIAL AND NOT
                 RELEVANT TO THIS MATTER.

     In addition, the information Plaintiff seeks is no longer at issue before the State Board of

  Psychologist Examiners (the “Board”) and, thereby, is confidential as a matter of law.

     Notably, DORA Case No. 2020-5533 was dismissed on December 9, 2020 based on the

  Board’s determination that there was insufficient grounds to warrant the commencement of a

  formal disciplinary proceeding, as required by Colorado law. See Letter from Dept. of Reg.

  Agencies to Richard F. Spiegle (dated December 9, 2020), attached hereto as Exhibit 1. As a

  result, the case was immediately vacated by the Board with no action having been taken, besides

  the Board’s initial inquiry of the unverified claims in the subject complaint.

     In accordance with Colorado law, the information obtained during the Board’s review of

  DORA Case No. 2020-5533 is confidential. The Mental Health Protective Act sets forth the laws

  governing the disclosure of all records and associated proceedings that relate to a complaint that

  may give rise to a disciplinary proceeding with DORA. C.R.S. §§ 12-245- 220, 12-245-222, 12-

  245-226(4)). Under the rules promulgated by the Board, all information that is obtained during

  the course of the Board’s inquiry of any complaint is confidential. Specifically, under Rule

  1.3(A), “all inquiries, complaints, investigations, hearings, meetings, or any other proceedings of

  the Board that relates to disciplinary proceedings are not open to public inspection.” 3 Colo.

  Code Regs. § 721-1, Rule 1.3(A). Furthermore, pursuant to Rule 1.3(B), all records that are

                                                   4
Case 1:19-cv-00293-PAB-STV Document 104 Filed 12/16/20 USDC Colorado Page 5 of 7




  obtained by the Board through subpoena are to also remain confidential until the Board has

  reviewed the information and made a determination on whether the information should continue

  to maintain any such designation. 3 Colo. Code Regs. § 721-1, Rule 1.3(B). Importantly,

  although the Rules stipulate that any proceeding or record that is obtained by the Board may

  become open to the public after the initial consideration of the submitted inquiry, if a complaint

  is dismissed, disclosure of the available records remains prohibited. 3 Colo. Code Regs. § 721-1,

  Rule 1.3(A) (“The initial consideration of the inquiry and all further proceedings shall be open

  and the records available for inspection unless…section 12-245-226(4), C.R.S., prohibits

  disclosure”). In part, Section (4) of C.R.S. § 12-245-226, states:


            (4) (a) Except as provided in subsection (4)(b) of this section, if a complaint
            is dismissed, records of investigations, examinations, hearings, meetings,
            and other proceedings of the board conducted pursuant to this section are
            exempt from the open records law, article 72 of title 24.

            C.R.S. §12-245-226(4)

  Thus, where the Board decides to dismiss a complaint and proceeds without filing a formal

  complaint or conducting any disciplinary proceedings, the Board intended to keep the

  information that was obtained during the course of its inquiry confidential. See 12-245-

  226(4)(a)-(b).

     Here, Plaintiff cannot plausibly assert that he is entitled to any of the confidential information

  within the DORA file for Case No. 2020-5533. Further, and critically, any claims that some of

  the information contained within the DORA case file may contain information that is unverified

  and irrelevant to the RICO claims before the 10th Circuit. Plaintiff’s claims of relevance simply

  ignores the current posture of the now-dismissed complaint and insufficient grounds the Board



                                                   5
Case 1:19-cv-00293-PAB-STV Document 104 Filed 12/16/20 USDC Colorado Page 6 of 7




  found that would have required it to move forward with a formal disciplinary proceedings – as

  would have been required by Colorado law. See C.R.S. 12-245-226(1)(a)(I).

     Accordingly, this court should not entertain Plaintiff’s speculative assertion that any

  information within the DORA file for Case No. 2020-5533 is material to this case. Plaintiff

  misunderstands (or intentionally ignores) that the unsupported allegations asserted in the

  Complaint were deemed fatally insufficient to support his claims. Plaintiff failed to allege any

  activity that constitutes a crime, much less any “racketeering activity.” See generally 18 U.S.C. §

  1961(1) (defining “racketeering activity”). Thus, even assuming Plaintiff had demonstrated that

  he had exercised reasonable diligence in pursuing this purported new evidence, it is still not

  relevant or material to this case and, further, would have no effect on the outcome of this case.

  As a result, Plaintiff’s motion fails to establish a basis for relief under Rule 60(b) and, therefore,

  should be denied.

     WHEREFORE, for the reasons stated herein, Defendant respectfully requests that the Court

  enter an order denying Plaintiff’s motion under Rule 62.1.



         Dated this December 16, 2020.                          Respectfully submitted,



                                                                s/ Valentine Uduebor
                                                                James D. Murdock II, Esq.
                                                                Valentine Uduebor, Esq.
                                                                Taylor Anderson
                                                                1670 Broadway, Suite 900
                                                                Denver, CO 80202
                                                                Phone: (303) 551-6660
                                                                Email: jmurdock@talawfirm.com
                                                                vuduebor@talawfirm.com

                                                                Attorneys for Richard F. Spiegle

                                                    6
Case 1:19-cv-00293-PAB-STV Document 104 Filed 12/16/20 USDC Colorado Page 7 of 7




                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was duly served this December
  16, 2020, to each of the following:

  Gilbert T. Tso                                                ( )     via U.S. Mail
  3700 Quebec Street, #100-228                                  ( )     via Hand Delivery
  Denver, CO 80207                                              ( )     via Electronic Mail
                                                                ( )     via Overnight Mail
                                                                (x)     via CM/ECF System

  Richard M. Murray, Esq.                                       ( )     via U.S. Mail
  Polsinelli, P.C.                                              ( )     via Hand Delivery
  1401 Lawrence Street, Suite 2300                              ( )     via Electronic Mail
  Denver, CO 80202                                              ( )     via Overnight Mail
                                                                (x)     via CM/ECF System

  James D. Murdock, II, Esq.                                    ( )     via U.S. Mail
  Valentine Uduebor, Esq.                                       ( )     via Hand Delivery
  Taylor Anderson, LLP                                          ( )     via Electronic Mail
  1670 Broadway, Suite 900                                      ( )     via Overnight Mail
  Denver, CO 80202                                              (x)     via CM/ECF System

  Allison R. Ailer, Esq.                                        ( )     via U.S. Mail
  Office of the Attorney General                                ( )     via Hand Delivery
  1300 Broadway, 10th Floor                                     ( )     via Electronic Mail
  Denver, CO 80203                                              ( )     via Overnight Mail
                                                                (x)     via CM/ECF System

  Robert A. Wolf, Esq.                                          ( )     via U.S. Mail
  Sherri L. Catalano, Esq.                                      ( )     via Hand Delivery
  Office of the Denver City Attorney                            ( )     via Electronic Mail
  1200 Federal Blvd., 4th Floor                                 ( )     via Overnight Mail
  Denver, CO 80204                                              (x)     via CM/ECF System

  Eric M. Ziporin, Esq.                                         ( )     via U.S. Mail
  Jonathan Eddy, Esq.                                           ( )     via Hand Delivery
  SGR, LLC                                                      ( )     via Electronic Mail
  3900 East Mexico Avenue, Suite 700                            ( )     via Overnight Mail
  Denver, Colorado 80210                                        (x)     via CM/ECF System


                                                       s/ Theresa Coe



                                                  7
